Case 8:19-mc-00699 Document 1-39 Filed 12/06/19 Page 1 of 2




                  Exhibit 34
           Case 8:19-mc-00699 Document 1-39 Filed 12/06/19 Page 2 of 2

JUNE                                        2013         2013                                                                           JUNE
                                           % W1FK Z4     WEEK 25
І 6 SuØy                                       167-198   168-197




                                                                   с..Е-=~М F}    t(,
                                                                    ✓         ~


                                                                                  r
                                                                                          -     ~ г'N   гг гл ~   «,v   ,- мцkНтAa-1- Fr(гС




                  МАУ               JUME                 JULY                 AUGUST
                  М    б II 20 27   М      3 10 I7 24    М І     8 15 22 29   64   5 12 19 26
                  T    7 І4 2І 28   T      4 11 18 25    Г 2     9 16 23 30   T    6 13 20 27
                  WI 8 15 22 29     W      5 12 19 26    W 3    10172431      W    7 1421 28
                  TI   9162330      T      6132027       Т 4    111825        TI   8152229
                  F 3 10 I7 24 31   F      7 І4 21 28    F 5    12 19 26      F2   9 ІЬ 23 30
                  S 4 11 1825       5 I    8152229       8 б    І32027        S 3 10172431
                  5 5 12 1926       S 2    9 lO 23 30    5 г    І4 22 2е      S 4 1i 1в 25
